Citation Nr: 1222805	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  10-39 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for stomach disability.

3.  Entitlement to service connection for skin disability.

4.  Entitlement to an initial compensable rating for residuals of prostate cancer status post prostectomy.

5.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1974.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for PTSD, stomach disability, and skin disability, and granted service connection for prostate cancer residuals, assigning a noncompensable rating, and granted service connection for bilateral hearing loss, assigning a 10 percent rating.  A notice of disagreement was filed in January 2010 with regard to the denials of service connection and disability ratings assigned.  A statement of the case was issued in August 2010 and a substantive appeal was received in September 2010.  The Veteran testified at a Board hearing in October 2011; the transcript is of record.

The United States Court of Appeals for Veterans Claims (Court) has held that the Board must broadly construe claims and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Thus, the Board will also consider entitlement to service connection for an acquired psychiatric disorder, to include PTSD, hence the recharacterization of the issue hereinabove.  

The issue of entitlement to service connection for hepatitis C was raised at the Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired psychiatric disability, to include PTSD, and entitlement to initial increased ratings for residuals of prostate cancer and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  A skin disability, to include seborrheic keratosis, was not manifested during service, and any current skin disability, to include seborrheic keratosis, is not otherwise related to the Veteran's active service.

2.  Residuals of a stomach disability is not shown.


CONCLUSIONS OF LAW

1.  A skin disability, to include seborrheic keratosis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A stomach disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011 ); 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In June 2009, a VCAA letter was issued to the Veteran with regard to his claims of service connection.  The letter predated the January 2010 rating decision.  The letter notified the Veteran of what information and evidence is needed to substantiate his claims of service connection, what information and evidence must be submitted by the claimant, the information and evidence that will be obtained by VA, and what evidence is necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains a portion of the Veteran's service treatment records, to include June 1971 and September 1985 Reports of Medical Examinations and Reports of Medical History, and service personnel records.  VA has made a determination that service treatment records are not available for the period July 1971 to August 1974; the Veteran has been notified that such service treatment records are unavailable.  Under such situations the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the caselaw does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).  There are also post-service private treatment records from Baylor Medical Center and treatment records from the Dallas VA Medical Center (VAMC) on file.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's skin and stomach claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

It is noted that the RO did not provide a VA examiner to review the claims file for a nexus opinion for the skin and stomach service connection claims but such is not required in order to make a final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met with regard to the skin and stomach issues because as will be discussed in detail below, the evidence does not establish credible evidence that the Veteran suffered "an event, injury or disease in service," with regard to his claimed disabilities, and a stomach disability is not shown, so it is not necessary to obtain a VA medical opinion with regard to etiology with regard to these issues.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the skin and stomach issues on appeal.  

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


Skin disability

The Veteran has claimed entitlement to service connection for skin disability, specifically moles that he claims are due to sun exposure in Vietnam.  While the Veteran is not specifically asserting that he has a skin disability that is due to herbicide exposure, in light of his service in Vietnam from January to October 1970, the Board will give consideration to the Agent Orange regulations.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson' disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 75 Fed. Reg. 81332-81335 (December 27, 2010).  

The Veteran has submitted no medical evidence or lay evidence that he has chloracne or other acneform disease consistent with chloracne or that any such disabilities manifested within a year after his last date of exposure to herbicides.  

Based on the above, despite the Veteran's presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not for application for skin moles.  For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable with regard to his claimed skin disability.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Thus, presumptive service connection due to Agent Orange exposure is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

The Board has reviewed the evidence of record to determine if service connection on a direct basis is warranted for a claimed skin disability.  In that regard, the Board notes that the Veteran's service treatment records available are completely void of any complaints or diagnoses related to any skin problems.  

On a Report of Medical History completed by the Veteran in June 1971, he checked the 'No' box for 'skin diseases.'  A June 1971 Report of Medical Examination conducted for separation purposes reflects that the Veteran's 'head, face, neck and scalp' and 'skin, lymphatics' were clinically evaluated as normal.  On a Report of Medical History completed by the Veteran in September 1985, the Veteran checked the 'No' box for 'skin diseases.'  A September 1985 Report of Medical Examination conducted for enlistment in the reserves reflects that the Veteran's 'head, face, neck and scalp' and 'skin, lymphatics' were clinically evaluated as normal.  The Veteran described his health as "Excellent."  

An August 2009 VA outpatient treatment record reflects that the Veteran sought treatment for evaluation of skin lesions.  He voiced concern about lesions on his face and arms, in particular a large lesion on the right shoulder.  He is unsure how long the lesions have been there but states that it itches at times but has not bled.  It was noted that he sustained severe burns in a fire many years ago.  Upon physical examination, there was evidence of skin grafting on face, arms, hands, and back.  The assessment was seborrheic keratosis, benign, on the face, right shoulder, and chest/back/abdomen.  

In August 2010, the Veteran was evaluated for a lesion on his right shoulder that he reported had been present for about forty plus years which started out shortly after his service in Vietnam.  It was noted that the Veteran was in a charcoal plant accident several years prior that gave him third degree burns requiring numerous skin grafts.  He is otherwise well and has no other skin issues except for a bothersome wart on his left side of his foot.  On physical examination, there was a suspicious lesion on the right anterior shoulder, rule out malignant melanoma versus seborrheic keratosis.  With dermscopy it had horned cysts, was symmetric, but the Veteran requested a biopsy for reassurance.  Also on examination, there were several other stuck-on similar appearing brown papules consistent with seborrheic keratosis on upper back and neck.  There were skin graft scars on his lower back and upper arms.  The assessments were lesions of uncertain etiology, biopsied; screening for malignant neoplasms of skin; viral wart; and, inflamed seborrheic keratosis and other seborrheic keratosises.  A pathology report showed that the lesion was benign.  

A September 2010 VA dermatology outpatient record reflects follow-up for plantar wart on his left foot.  He denied any other skin issues  The assessment was viral plantar wart.  

As detailed, a skin disability was not shown in service and while acknowledging that there is a lack of a separation examination from August 1974, he did undergo an examination in September 1985 which reflects that trained medical personnel clinically evaluated his skin as normal.  Likewise, the Veteran did not report any problems in 1985, which constituted a 15 year period after his service in Vietnam.  The post-service medical evidence of record reflects a diagnosis of seborrheic keratosis in August 2009, thus approximately 39 years after his service in Vietnam.  There is no medical evidence on file to support that any skin manifestations are due to service.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Based on the record, the Board must conclude that the clear preponderance of the evidence is against a finding that the Veteran's skin disability manifested during service or that it is otherwise related to his active service.  

The Board has considered the Veteran's contention that a relationship exists between his claimed skin moles/seborrheic keratosis and his service, to include sun exposure.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Board has considered the Veteran's lay contentions that he has a skin disability that is due to service, to include sun exposure in Vietnam.  While the Veteran is competent to attest to sun exposure in Vietnam, and the Board finds that such assertion is credible, the Board finds that the Veteran is not competent to relate his current seborrheic keratosis to sun exposure in service.  Moreover, while the Veteran told a VA examiner that the lesion on his right shoulder had been present since he served in Vietnam, the Board notes that the Veteran specifically denied any skin problems on examination 15 years after he served in Vietnam and he did not seek any treatment for a skin problem until approximately 39 years after he served in Vietnam.  Thus, the Veteran's contentions that a skin disability has been present since service, or manifested in the years following service, are less than credible as they contradict explicit denial of a skin problem at the time he underwent a reserve examination in 1985.  The Board also notes that the Veteran is claiming entitlement to a skin disability subsequent to suffering burns in a fire and undergoing skin grafts.  With regard to etiology of his seborrheic keratosis, this condition requires appropriate testing and observation by a medical professional for a condition to be diagnosed.  It is not shown that the Veteran is competent to offer an opinion as to a diagnosis or to the etiology of a skin disability as he does not have the requisite medical expertise.  Likewise, the Veteran is not competent to offer an opinion that any skin disability is due to sun exposure.  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d. at 1377.  In this case, the Veteran does not meet the burden of presenting evidence as to medical cause and effect, or a diagnosis, merely by presenting his own statements, because as a layperson he is not competent to offer medical opinions.  The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing skin symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus his statements regarding causation are not competent.

As a skin disability was not shown in service, a skin disability was not shown until decades after separation from service, and the records contain no suggestion of a causal link between any skin disability and active service, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection.  

While the RO did not provide a VA examiner to review the claims file for a nexus opinion for the skin disability service connection claim, the Board has determined that such is not required in order to make a final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met with regard to the skin disability issue.  As discussed, the evidence does not establish that the Veteran suffered "an event, injury or disease in service," with regard to his claimed disability nor that any skin disability manifested until decades after separation from service, so it is not necessary to obtain a VA medical opinion with regard to etiology, and there is no suggestions from the record that any diagnosed disability is related to service, other than the Veteran's unsubstantiated lay statements.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In sum, the Board is compelled to conclude that the preponderance of the evidence is against the Veteran's claim of service connection for skin disability.  It follows that the Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).

Stomach disability

In May 2009, the Veteran filed a claim for a stomach disability.  He essentially asserts that he had a virus during service and he has residual effects, to include fatigue and sleeping problems.  

At the Board hearing, the Veteran's testimony pertaining to his claimed stomach disability was not entirely clear.  The Veteran stated that he believed he was treated in service and could not give blood afterwards.  The Veteran testified that he has received a false positive or false negative result for hepatitis C.  He stated that he was not claiming a viral stomach condition but rather a "blood borne" illness.  A hepatitis C claim has not been adjudicated and has been referred for adjudication; thus, this issue is not currently before the Board.

A June 1971 Report of Medical Examination reflects that his 'abdomen and viscera' were clinically evaluated as normal.  On a June 1971 Report of Medical History, the Veteran checked the 'No' boxes for 'stomach, liver, or intestinal trouble' and 'frequent trouble sleeping.'  A September 1985 Report of Medical Examination reflects that his 'abdomen and viscera ' were clinically evaluated as normal.  On a September 1985 Report of Medical History, the Veteran checked the 'No' boxes for 'stomach, liver, or intestinal trouble' and 'frequent trouble sleeping.'  

Post-service treatment records reflect that in 1994, the Veteran was treated for a inguinal hernia.  In August 2009, the Veteran sought VA treatment for a right inguinal hernia; he underwent a hernia repair with mesh plug and onlay patch.  The evidence does not support a finding that his hernias are due to service, and the Veteran has not made a specific assertion that his hernia conditions which manifested many years after separation from service are due to his active service or his claimed viral stomach disability.

Post-service treatment records do not reflect residuals of a viral stomach disability, to include any disability manifested by fatigue or sleep problems.  

In the absence of proof of a current stomach disability, or residuals thereof, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a chronic stomach disability or residuals thereof, the Board must conclude the Veteran does not currently suffer from such a disability.  Without competent evidence of a stomach disability due to disease or injury, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

The Board has considered the Veteran's contention that he has a stomach disability that is due to service.   In this capacity, the Board finds the Veteran is competent to attest to his symptomatology during service and finds his assertions to be credible. The Veteran, however, is not competent to provide an opinion of a current disability, or residuals thereof, as he does not have the requisite medical expertise.  The Veteran's contentions of a chronic stomach disability are outweighed by the lack of a medical diagnosis in the post-service medical records.   

Without a diagnosed chronic disability associated with the stomach, service connection for such disability cannot be granted.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for stomach disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a skin disability, to include seborrheic keratosis, is denied.

Entitlement to service connection for a stomach disability, or residuals thereof, is denied.



REMAND

PTSD/acquired psychiatric disability

With regard to the Veteran's claim of service connection for PTSD, the Board notes that new regulations have been implemented with regard to stressor determinations for PTSD.  Per the new regulations, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  See 38 C.F.R. § 3.304(f)(3) (2011); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  Thus, the primary effect of the amendment of § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

With regard to the question of whether the Veteran engaged in combat, the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Mere service in a combat area or combat zone does not in itself lead to the conclusion that an individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 1999).  If the record does not demonstrate that the Veteran engaged in combat with the enemy, his alleged in-service stressors must be corroborated.  Accordingly, the question which must be resolved is whether the Veteran sustained a qualifying stressor within the requirements of 38 C.F.R. § 3.304(f).  

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

The Veteran served as a personnel specialist for his period of service from September 1968 to July 1971.  During his 8 months, 29 days of service in Vietnam from January to October 1970 he served as a clerk typist and bindery specialist.  He is in receipt of the National Defense Service Medal, Vietnam Service Medal and Vietnam Campaign Medal.  His period of service from July 1971 to April 1974 included foreign service in Germany.  The Veteran also had a short period of active service from April to August 1974.

In support of his May 2009 claim of service connection for PTSD, the Veteran asserted that while he was serving in Vietnam, he was exposed to booby trapped hand grenades, sniper fire, and pictures of dead children and villages.  He recalled incidents where children were killed.  He also related his experiences of returning home to hostility from Americans.  

In August 2009, the Veteran underwent a VA examination.  The examiner noted that the RO had conceded that the Veteran may have been exposed to leaflets of a graphic nature during his service in Vietnam.  The Veteran reported that he was exposed to graphic leaflets and he would disburse them from the air.  He reported that he was exposed to an orphan killed by a Vietcong.  He also reported that a child who he had taken a picture with was found dead in a river.  He also saw the body of a mother and baby who were crushed by a vehicle.  

Upon mental status examination, the examiner stated that the Veteran did not meet the full criteria for a PTSD diagnosis related to confirmed combat stressors.  While it has been conceded that he may have been exposed to some leaflets that were of a graphic nature, this is not sufficient to meet Criterion A for PTSD.  Also, the Veteran reported much more serious post-service traumas such as being shot in the back and being severely burned, as well as work accidents.  The examiner diagnosed depressive disorder, not otherwise specified and personality disorder, not otherwise specified, with antisocial and paranoid traits.  The examiner commented that the Veteran does not meet the criteria for PTSD and psychological testing is not suggestive of significant psychopathology.  He described some depressive symptoms but the examiner did not see sufficient evidence to warrant a service-connected mental disorder.  There are numerous stressors post-service, including at least two life-threatening events.  Also he showed signs of a personality disorder, which accounts for much of his social and occupational problems over the years.  

At the Board hearing, the Veteran made similar assertions as to incidents that occurred in Vietnam.  He asserted that he took video and pictures in villages in which people had been killed, including children.  He testified that children/orphans were killed after interacting with the U.S. soldiers.  

While acknowledging that a diagnosis of PTSD was not rendered in the August 2009 VA examination report, such examination was conducted prior to the implementation of the new regulations.  The RO/AMC should notify the Veteran of the regulation changes and ensure that the Veteran's claim of service connection for PTSD is readjudicated under the amendments.  In light of the regulation changes, the Veteran should be scheduled for a VA examination to determine whether he has PTSD due to stressors incurred in service in consideration of the new criteria.

The VA examination report also reflects the Veteran's assertion that he sought VA treatment at the Dallas VAMC  in 1988 and that he was screened by a social worker for mental health problems, but he stated that the social worker was rude so he did not return.  An attempt should be made to obtain VA treatment records from the Dallas VAMC from 1988.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claim of service connection for PTSD was not limited to an adjudication of PTSD alone in light of other diagnoses of mental illness in the record.  The Court noted that a layperson is not competent to diagnose a psychiatric disorder; therefore, any and all mental disorders eventually diagnosed during the course of a claim should be considered, even though the Veteran did not file a written claim for that disorder. 

The facts of the instant case are similar to those in Clemons.  In this matter, the RO has denied entitlement to service connection for PTSD on the basis of lack of diagnosis and on the basis that claimed stressors have not been corroborated.  The medical evidence, however, reflects diagnoses of depression and anxiety.  In light of the Court's holding in Clemons, the Board finds that the scheduled VA examination should determine the nature and etiology of all of his psychiatric symptomatology, including depression and anxiety.   

The RO/AMC should also ensure that the Veteran receives proper notice pursuant to the VCAA with regard to entitlement to service connection for an acquired psychiatric disability, other than PTSD.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107; 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Bilateral hearing loss

In September 2009, the Veteran was afforded a VA examination to assess the severity of his bilateral hearing loss.  Average puretone thresholds in both ears were 41 and his speech recognition scores were 100 percent in both ears.  The examiner commented that hearing was within normal limits in both ears from 250 to 2000 Hertz, and diagnosed moderately-severe to severe sensorineural hearing loss in the right ear, and moderately-severe sensorineural hearing loss in the left ear.  

In August 2011, the Veteran underwent a VA outpatient audiological evaluation at the Dallas VAMC.  Audiological testing was conducted but the audiogram is not associated with the evaluation.  The puretone thresholds in the ears, to include the average puretone thresholds, are not reflected in the report.  The examiner noted that hearing was within normal limits from 250-1000 Hertz in the right ear, with mild sloping to moderately-severe sensorineural hearing loss from 1500-8000 Hertz.  With regard to the left ear, hearing was within normal limits from 250-1000 Hertz with a mild sloping to severe sensorineural hearing loss from 1500-8000 Hertz.  Speech discriminations scores were 92 percent in both ears.  

Initially, the RO/AMC should associate with the claims folder the August 2011 audiogram, with a report of the puretone threshold averages in numeric form.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Then, in light of the August 2011 evaluation which contains lower speech discrimination scores, and normal hearing in fewer of the puretone thresholds, the Veteran should be afforded a new VA examination to assess the nature and severity of his bilateral hearing loss.  

Residuals of prostate cancer

An August 2009 VA examination report reflects reports of infrequent leakage of small amounts of urine which can occur with cough or after he finishes with urination.  He denied the use of a pad or other absorbent device.  He voids two to three times an hour after he wakes up, but this resolves after breakfast and he does not have frequency throughout the rest of the day.  He has intermittent nocturia, maximum one to two times a night; it depends on his fluid intake.  The examiner diagnosed urinary incontinence, minimal, due to prostate cancer surgery.

VA outpatient treatment records from the Dallas VAMC have been associated with the claims folder dated through September 28, 2011, and such records reflect that his most recent urology evaluation was in February 2011.  In August 2010, the Veteran reported nocturai times two, rare straining, urgency, feeling incompletely empty and moderate FOS.  He reported leaking a small amount of urine with no pads required.  It was instructed that he was to return to the clinic in 6 months for evaluation.  In February 2011, the Veteran reported that he leaks when he coughs.  He denied straining, urgency, feeling complete bladder emptying.  He was instructed to return to the clinic in one year.  

At the Board hearing, the Veteran reported that he has to void a couple of times every hour and voids three times a night.  The Veteran reported that at his last VA evaluation pads were prescribed and he changes them as many as three times a day.  He also stated that he believed he was undergoing another VA evaluation in December 2011.

In light of the Veteran's testimony that he continues to seek urological treatment at the VAMC, updated treatment records should be obtained from September 29, 2011.  See id.  Also, in light of the Veteran's testimony that he uses pads and his testimony pertaining to his voiding habits, he should be afforded a VA examination to assess the current severity of his residuals of prostate cancer.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995)).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Request treatment records from the Dallas VAMC for the period January 1, 1988 to December 31, 1988.

Associate the August 19, 2011 audiogram, with complete numerical results, with the claims folder.  

Obtain updated treatment records from the Dallas VAMC from September 28, 2011.  

If any such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  

The examiner should be advised that the Veteran served in Vietnam from January to October 1970 as a personnel specialist.  

The examiner should provide an opinion as to the following:

a)  whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

b)  For any other psychiatric diagnosis rendered other than PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that any currently diagnosed psychiatric disorder is a result of service or any incident therein.

If opinions cannot be rendered without resorting to speculation as to the etiology of his PTSD or any other psychiatric disability, the examiner should discuss in detail why an opinion cannot be offered.  A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the claims folder.

3.  Schedule the Veteran for a VA audiological examination for the purpose of determining the current severity of his bilateral hearing loss.  The Veteran's claims folder should be reviewed in conjunction with the examination.  The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

4.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to determine the current severity of his service-connected residuals of prostate cancer.  All necessary tests and studies should be performed and all findings must be reported in detail.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner is requested to identify all symptomatology and other manifestations directly related to the Veteran's service-connected residuals of prostate cancer.  The examiner should specifically comment on whether the Veteran requires the wearing of absorbent materials, and the number of times any such absorbent materials must be changes.  The examiner should also comment on urinary frequency, to include the time between daytime voiding, and the times he is awakened at night to void.  

5.  Upon completion of the above, the RO should readjudicate the Veteran's claim of service connection for an acquired psychiatric disability, to include PTSD, per 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010), and readjudicate the claims for an initial compensable rating for prostate cancer and an initial rating in excess of 10 percent for bilateral hearing loss.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


